THE THIRTEENTH COURT OF APPEALS

                                    13-20-00118-CV


                                  Sharon H. Windham
                                            v.
                                 William M. Windham Jr.


                                  On Appeal from the
                    343rd District Court of Aransas County, Texas
                       Trial Court Cause No. A-18-0209-CV-C


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings consistent with its opinion. Costs of the appeal

are adjudged against appellee.

      We further order this decision certified below for observance.

January 27, 2022